HOUGH, Circuit Judge
(concurring).  In result I agree with Judge ROGERS, but cannot follow the reasoning by which result is reached.
The constitutional rule is simple in form, and single in statement, there are no subheads and no exceptions. That the right of the people to be secure in their houses and effects against unreasonable searches and seizures' shall not be violated, is the rule.
As the expression of one excludes the other, there is no right in the people to be secure from reasonable searches and seizures. Consequently the only question in every case is whether under the evidence there was unreasonable action.
Unreasonableness is matter of fact, although it is also one of those fact questions which, because it has been decided by generations of judges instead of being left to juries, is commonly called a question of law.
To say that a man may be searched after arrest, though not before, or that a place or house may be searched when a crime is there seen to be committed, and not otherwise, is to introduce false standards; the fundamental question always remains: Was the search or seizure unreasonable? The arrest is no more than some evidence that suspicion came near enough to certainty to make both arrest and search reasonable. If it appeared, however, that the arrest was only for the purpose of search, the evidence would be overwhelming that the whole procedure was unreasonable, unconstitutional, and actionable.
To say that a crime was seen to be committed is but saying that the observer became a competent witness to prove criminal act and intent. Undoubtedly the phrase has been used so long that it has acquired a technical meaning, to wit, acquisition by a peace officer, *685through one of his senses, of knowledge of facts which in reasonable men induce belief that crime was committed.
An officer who hears an explosion as of firearms in a residence and at once sees a man leave the building, one who smells liquor in a house and sees one behaving as proprietor thereof, or who by. any sense becomes aware of phenomena reasonably suggestive of crime and a criminal, may arrest and search; that it finally appears that no crime was committed may not, and usually does not, render either arrest or search unreasonable.
In the present case the matters seen and heard by the officers were most persuasive of crime committed; arrests were fully warranted and so was search, not only of the place or house in which defendants met, but of any other place reasonably indicated by surrounding circumstances as containing incriminating matter. No. 167 Columbia street was emphatically such a place; incriminating evidence was there discovered; and since it was the result of a reasonable search and seizure, it was properly admitted in evidence.
The foregoing train of thought led to my dissent with the Ganci Case. The more that proceeding is examined, the more it resembles this in every essential particular. In each a probable, almost certain criminal was seen to leave a certain house, in each the criminal transfer or sale was watched, in each the house left by the criminal was searched, and in each incriminating evidence of the crime observed was found. The only difference is that the Ganci search revealed an additional criminal, who naturally complained about it. But the difference is immaterial. Consequently I am unable to differentiate between that case and this; for the single question is as to reasonableness.